       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 1 of 17




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GREGORY JOSEPH NEIFERT,                       :      Civil No. 1:20-CV-453
                                              :
                    Plaintiff                 :
                                              :
      v.                                      :
                                              :      (Magistrate Judge Carlson)
ANDREW SAUL,                                  :
Commissioner of Social Security,              :
                                              :
                    Defendant                 :

                           MEMORANDUM OPINION

I.    Statement of Facts and of the Case

      On February 19, 2016, Gregory Neifert applied for disability insurance

benefits pursuant to Title II of the Social Security Act, claiming that he had become

disabled in December of 2012 due to a severe traumatic brain injury suffered in a

fall. (Tr. 18). With respect to this disability claim based upon a brain injury, in May

of 2016 the state agency expert psychiatrist, Dr. Roger Fretz, confirmed a diagnosis

of a severe cerebral trauma but concluded that there was insufficient evidence for

him to assess Neifert’s ability to maintain concentration, persistence and pace,

conduct activities of daily living, or engage in social functioning. (Tr. 102). Thus,

beyond confirming that Neifert had, in fact, suffered from a severe traumatic brain




                                          1
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 2 of 17




injury, the state agency expert could not opine on his ability to perform these

essential work-related spheres of mental functioning.

      A hearing was scheduled on Neifert’s disability application on November 5,

2018. When he appeared for a Social Security disability hearing, Gregory Neifert

presented a difficult dilemma for the Administrative Law Judge (ALJ). Neifert’s

disability claim rested upon the assertion that he was severely mentally impaired as

a result of a significant traumatic brain injury he had suffered in December of 2012.

While it was undisputed that Neifert suffered from some degree of mental

impairment due to this traumatic brain injury, Neifert appeared unaided by counsel

at his disability hearing. Recognizing that Neifert suffered from mental impairments,

the ALJ engaged in a colloquy with Neifert regarding his right to representation and

assistance of counsel in an attempt to confirm a knowing and intelligent waiver of

counsel by the plaintiff. (Tr. 39-54). Despite this conscientious effort by the ALJ,

the colloquy with Neifert left more questions than answers concerning whether this

mentally-impaired claimant was making a knowing and intelligent decide to forego

the assistance of counsel.

      Neifert’s own limitations stymied efforts by the ALJ to ascertain whether he

fully understood and agreed to waive the assistance of counsel. Thus, while Neifert

expressed a desire to proceed to this hearing without legal representation, (Tr. 54),

                                         2
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 3 of 17




many of the statements made by Neifert cast doubt upon whether this was an

informed decision by this mentally-impaired disability claimant. For example,

Neifert was confused when the ALJ mentioned his right to a representative, asking

“what does a representative do?” (Tr. 41). That confusion seemed to persist for

Neifert as he suggested that his brother could play this role or he might consider

securing a representative after the hearing in the event of an unfavorable outcome.

(Tr. 44-45, 47-48). As noted by the ALJ, neither of these suggestions by Neifert was

an appropriate substitute for the assistance of counsel at the hearing itself. Neifert

also provided an explanation for his reluctance to seek assistance of counsel, which

indicated that his decision to forego obtaining counsel was uninformed and was

based on considerations that were unrelated to his actual need for legal support in

this proceeding, stating that previously “I went through—six years of the legal

system that turned out real bad.” (Tr. 47).

      When the ALJ explained that his representative could compile medical

information concerning Neifert’s impairments as of this date last insured, June 2016,

Neifert’s confusion deepened and he stated: “ I’m, I’m not understanding about the

insurance part on June ’16.” (Tr. 42). Thus, Neifert did not clearly comprehend what

a representative could do on his behalf at this hearing. Nor did he understand that he

had an obligation to establish that he was disabled as of his date last insured. When

                                          3
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 4 of 17




the importance of proving disability as of his date last insured was explained to

Neifert, he then confessed that “I probably can’t remember June ’16.” (Tr. 54).

Neifert’s inability to recall his mental state as of his date last insured, by itself,

strongly suggested that this claimant needed assistance in presenting this claim.

Neifert also acknowledged that he had no understanding regarding what medical

evidence was in the administrative record relating to his disability claim.

Specifically, when asked if he had had an opportunity to review the CD containing

this medical evidence, Neifert stated “[t]hat was a problem in itself for me” and

explained that he was unable to figure out how to access the contents of the CD. (Tr.

50).

       It was against this backdrop that Neifert—a mentally impaired, uninformed,

somewhat confused and factually unprepared claimant—elected to proceed to a

hearing without the benefit of counsel. The conduct of the hearing itself cast further

doubt upon Neifert’s decision to proceed without the assistance of counsel. In

response to questioning by the ALJ, Neifert repeatedly stated that he could not recall

crucial facts and lamented that he feared that he would forget to raise important

points. (Tr. 55-68). Beyond his shortcomings as a witness, Neifert played no active

role at the hearing. He asked no questions of the witnesses and did not challenge the

testimony of the vocational expert, who stated that Neifert could perform several

                                          4
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 5 of 17




types of jobs that required Reasoning Level 3 skills. (Tr. 78). Specifically, the

vocational expert testified that a person with Neifert’s mental impairments could

work as a pricer or a mail clerk. (Id.) As defined by the Dictionary of Occupational

Titles, both of the jobs called for level 3 reasoning skills. See 209.687-026 MAIL

CLERK, DICOT 209.687-026; 214.467-014 PRICER, MESSAGE AND

DELIVERY SERVICE, DICOT 214.467-014. Under the Commissioner’s

regulations, Reasoning Level 3 entails the ability to “[a]pply commonsense

understanding to carry out instructions furnished in written, oral, or diagrammatic

form [and] [d]eal with problems involving several concrete variables in or from

standardized situations.” DICOT, APPENDIX C - COMPONENTS OF THE

DEFINITION TRAILER, 1991 WL 688702. This was a degree of cognitive skill

that was not readily apparent on Neifert’s part, given his presentation at this hearing.

      Instead, the only evidence Neifert presented was a July 7, 2016 report from a

Dr. William Freese. (Tr. 1550-60). Neifert submitted this report to the ALJ without

any factual context or explanation, which may have led to ALJ to misunderstand

what this report represented. In the decision denying Neifert’s application for

benefits, the ALJ later described Dr. Freese as “the claimant’s treating neurologist.”

(Tr. 29). However, this characterization seems incorrect since the report itself

appears to be a report of a retained expert who was conducting an independent

                                           5
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 6 of 17




medical examination on behalf of counsel for some party who was involved in

litigation against Neifert. (Tr. 1550). The report is addressed to an attorney,

explained that Dr. Freese, the author, was conducting an independent medical

examination for counsel, and noted the presence of Neifert’s attorney at the

examination. Taken together, this information clearly suggested that Dr. Freese had

been retained by counsel for a party other than Neifert to examine the plaintiff. Thus,

instead of being a report by Neifert’s treating neurologist, as stated by the ALJ, it

appears that the report the plaintiff submitted was actually a report prepared by a

retained expert to defend against some legal claim previously made by Neifert.

      Following this hearing, on January 3, 2019, the ALJ issued a decision denying

Neifert’s disability claim. (Tr. 15-32). In this decision, the ALJ first concluded that

Neifert met the Act’s insured status requirements through June 2016, and had not

engaged in substantial gainful activity between December 2012, when he suffered

this head injury, and June 2016. (Tr. 21). At Step 2 of the sequential analysis that

governs Social Security cases, the ALJ found that Neifert’s traumatic head injury

was a severe impairment. (Tr. 21). At Step 3 the ALJ determined that Neifert’s

mental limitations did not meet or medically equal the severity of one of the listed

impairments. (Tr. 22-24).



                                          6
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 7 of 17




      The ALJ then arrived at a residual functional capacity (RFC) assessment for

Neifert, which found that he had no exertional limitations but was limited to simple,

routine tasks, performed at a non-production rate pace, with simple work-related

decisions, and only occasional contact with supervisors, co-workers and the public.

(Tr. 24). In reaching this RFC determination, the ALJ afforded little weight to the

opinion of the state agency expert, Dr. Roger Fretz, which concluded that there was

insufficient data to determine Neifert’s work-related limitations. (Tr. 29). Instead,

the ALJ concluded that the existing records allowed him to arrive at an informed

RFC assessment. However, in reaching this conclusion, the ALJ gave “significant

weight” to the medical opinion of Dr. William Freese, a physician that the ALJ

described as Neifert’s “treating neurologist”. (Tr. 29).

      While the haphazard way in which Mr. Neifert presented this report to the

ALJ at this hearing may have created the impression that Dr. Freese was a treating

source, the report itself is far less clear on that score. Quite the contrary, it appears

that the report reflects the results of an independent medical examination conducted

by Dr. Freese at the request of an attorney who was representing some party whose

interest may have been adverse to Neifert’s. Thus, it appears that Neifert’s

unrepresented status may have resulted in this evidence being presented in a

confused and confusing fashion. Nonetheless operating upon this suspect premise,

                                           7
        Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 8 of 17




and rejecting the view of the agency expert that there was insufficient evidence to

opine on Neifert’s functional limitations, the ALJ fashioned this RFC for the

plaintiff.

       Having arrived at this residual functional capacity (RFC) assessment, the ALJ

then found at Step 5 that Neifert could perform work in the national economy, and

denied his disability claim. (Tr. 30-31). Notably, among the jobs identified by the

ALJ that Neifert could potentially perform were two positions, mail clerk and pricer,

that are defined in the Dictionary of Occupational Titles as jobs which require

Reasoning Level 3. Jobs rated at Reasoning Level 3 require the intellectual ability

to “[a]pply commonsense understanding to carry out instructions furnished in

written, oral, or diagrammatic form [and] [d]eal with problems involving several

concrete variables in or from standardized situations.” DICOT, APPENDIX C -

COMPONENTS OF THE DEFINITION TRAILER, 1991 WL 688702. This

reasoning level rests at the mid-point of the 6-level reasoning component employed

by the Dictionary of Occupational Titles. Given Neifert’s impairments, it is not clear

how the ALJ reconciled these Reasoning Level 3 positions with Neifert’s mental

limitations or the simple tasks RFC that the ALJ fashioned in this case. Because

Neifert was unschooled in the subtleties of Social Security practice, he made no

effort to challenge this aspect of the ALJ’s decision.

                                          8
           Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 9 of 17




      Having initially proceeded pro se, on appeal Neifert has secured counsel and

this counseled appeal followed. (Doc. 1.) On appeal, Neifert’s counsel argues that

the ALJ erred in allowing the plaintiff to proceed uncounseled, and that error

prejudiced Neifert in the presentation of this case. This case is fully briefed and is

therefore ripe for resolution. For the reasons set forth below, we agree that these

flawed proceedings prejudiced Neifert in ways that compel a remand of this case.

Therefore, we will remand this case for further proceedings.

II.    Discussion

      A. A Remand is Necessary in this Case.

      The outcome of this appeal turns on our consideration of two pivotal and

closely interrelated questions. First, did Neifert waive his right to counsel in a

knowing and intelligent fashion? Second, did Neifert suffer any clear prejudice as a

result of the decision to proceed to a hearing without the aid of counsel?

      The legal benchmarks that govern waiver of counsel and the duties of an ALJ

when dealing with an unrepresented claimant are familiar and well-settled. In this

setting:

      Though a claimant does not have a constitutional right to counsel at a
      social security disability hearing, she does have a statutory and
      regulatory right to counsel at such a hearing. 42 U.S.C. § 406; 20 C.F.R.
      § 404.1705. The claimant must be given notice of the right to counsel
      and can waive this right only by a knowing and intelligent waiver. See,
      e.g., Smith v. Schweiker, 677 F.2d 826, 828 (11th Cir.1982). Moreover,
                                          9
      Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 10 of 17




      where a claimant is pro se, the ALJ has a duty to help the claimant
      develop the administrative record and “must scrupulously and
      conscientiously probe into, inquire of, and explore for all the relevant
      facts.” Reefer v. Barnhart, 326 F.3d 376, 380 (3d Cir.2003) (internal
      quotations omitted).Although an ALJ may deny a pro se claimant
      benefits, it is appropriate for a reviewing court to remand a case if there
      is “a showing of clear prejudice or unfairness at the administrative
      hearing.” Dobrowolsky v. Califano, 606 F.2d 403, 407 (3d Cir.1979);
      see also Livingston v. Califano, 614 F.2d 342, 345 (3d Cir.1980) (“[I]f
      it is clear that the lack of counsel prejudiced the claimant or that the
      administrative proceeding was marked by unfairness due to the lack of
      counsel, this is sufficient for remand, or reversal.”). A determination of
      whether the claimant waived the right to counsel knowingly and
      intelligently determines who has the burden of demonstrating whether
      remand is appropriate. As the Court of Appeals for the Seventh Circuit
      has explained, “[i]f the ALJ does not obtain a valid waiver of counsel,
      the burden is on the Commissioner to show the ALJ adequately
      developed the record.” Skinner v. Astrue, 478 F.3d 836, 842 (7th
      Cir.2007).

Vivaritas v. Comm'r of Soc. Sec., 264 F. App'x 155, 157–58 (3d Cir. 2008).

      Thus, the threshold question we must address is whether Neifert waived his

right to counsel in a knowing and intelligent manner. “Unlike other circuits, the

Third Circuit has not clearly defined a standard for what an ALJ must do to obtain a

‘knowing and intelligent’ waiver of a pro se claimant's right to counsel.” Velez v.

Comm'r of Soc. Sec., No. CV 17-02914 (RBK), 2018 WL 6787538, at *2 (D.N.J.

Dec. 26, 2018). Thus following Vivaritas, courts in this circuit have “declin[ed] to

adopt a ‘rigid’ approach that an ALJ must follow to obtain a valid waiver.” Id. at *3

(collecting cases). However, there has been one consistent theme through these

                                          10
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 11 of 17




cases, which rests upon the fact that many Social Security disability claimants, like

Neifert, suffer from mental impairments. Recognizing that these mental impairments

may limit the ability of individual claimants to understand and knowingly waive

their right to counsel, courts have repeatedly acknowledged that what might

otherwise appear to have been an adequate colloquy may be insufficient to establish

waiver by a mentally impaired disability claimant. See e.g., Vivaritas v. Comm'r of

Soc. Sec., 264 F. App'x 155, 161 (3d Cir. 2008); Parker v. Berryhill, No. CV 16-

271, 2017 WL 1022579, at *3 (W.D. Pa. Mar. 16, 2017); George v. Comm'r of Soc.

Sec., No. CIV.A. 13-5179 FLW, 2014 WL 3955071, at *3 (D.N.J. Aug. 13, 2014).

      So it is in this case. While the ALJ engaged in a conscientious colloquy with

Neifert, in our view the results of that colloquy demonstrated that Neifert’s mental

impairments did not allow him to make a knowing and intelligent decision to forego

his right to counsel. Quite the contrary, that colloquy underscores how Neifert’s

decision to waive counsel was not made in a knowing and intelligent fashion. From

the outset, Neifert displayed a profound lack of understanding regarding the

important rights which he was surrendering. Thus, when the ALJ mentioned

Neifert’s right to a representative, he replied: “what does a representative do?” (Tr.

41). When the ALJ explained that his representative could compile medical

information concerning Neifert’s impairments as of this date last insured, June 2016,

                                         11
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 12 of 17




Neifert’s confusion deepened and he stated: “ I’m, I’m not understanding about the

insurance part on June ’16.” (Tr. 42). The shortcomings in this waiver of counsel by

Neifert were then cast in sharp relief when the importance of proving disability as

of his date last insured was explained to him. At this juncture, Neifert confessed that

“I probably can’t remember June ’16.” (Tr. 54). Neifert also acknowledged that he

had no understanding regarding what medical evidence was in the administrative

record relating to his disability claim, since when asked if he had had an opportunity

to review the CD containing this medical evidence, Neifert stated “[t]hat was a

problem in itself for me” and explained that he was unable to figure out how to

access the contents of the CD. (Tr. 50).

      Simply put, at this hearing Neifert presented as a claimant who did not

understand the role of counsel; who was unaware of the importance of proving

disability on his date last insured; who was unable to recall his mental status on his

date last insured; and who was completely uninformed regarding the medical

evidence under consideration by the ALJ. Given this constellation of considerations,

all of which weigh against a valid waiver of counsel, we conclude that Neifert’s

waiver of his right to the assistance of counsel was not a knowing and intelligent

waiver as required by law.



                                           12
        Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 13 of 17




        Having concluded that Neifert did not knowingly waive his right to counsel,

we turn to the second question we must consider; namely, whether Neifert suffered

any clear prejudice as a result of his decision to proceed to a hearing without counsel.

On this score, having found that there was no valid waiver of counsel in this case,

the Commissioner bears the burden of showing that the ALJ adequately developed

the record in this case. Vivaritas, 264 F. App'x at 158. In this regard, it is well-settled

that:

        When a pro se claimant waives his or her right to counsel, the ALJ
        presiding over the claimant's hearing has a heightened duty to help
        develop the record that goes beyond the base “duty to investigate the
        facts and develop the arguments both for and against granting benefits.”
        Sims v. Apfel, 530 U.S. 103, 120, 120 S.Ct. 2080, 147 L.Ed.2d 80
        (2000). The ALJ must “scrupulously and conscientiously probe into,
        inquire of, and explore for all the relevant facts.” Reefer v. Barnhart,
        326 F.3d 376, 380 (3d Cir.2003) (quoting Key v. Heckler, 754 F.2d
        1545, 1551 9th Cir.1985)). The pro se claimant may be prejudiced by
        the ALJ's failure to observe this heightened duty. Dobrowolsky, 606
        F.2d at 407. Thus, “if it is clear that the lack of counsel prejudiced the
        claimant or that the administrative proceeding was marked by
        unfairness due to the lack of counsel, this is sufficient for remand, or
        reversal.” Livingston, 614 F.3d at 345; see also Kummer, 2013 WL
        5467067 at *3 (“The court may find a proceeding unfair where the ALJ
        does not develop a complete record and the essential inquiry is whether
        ‘the incomplete record reveals evidentiary gaps which result in
        prejudice to the claimant.’ ” (quoting Gauthnney v. Shalala, 890
        F.Supp. 401, 410 (E.D.Pa.1995))).

George v. Comm'r of Soc. Sec., No. CIV.A. 13-5179 FLW, 2014 WL 3955071, at

*4 (D.N.J. Aug. 13, 2014).

                                            13
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 14 of 17




      In this case, we find that the Commissioner has not carried its burden of

proving that the administrative record was adequately developed for this confused

and mentally impaired pro se claimant. Instead, we conclude that there is “a showing

of clear prejudice or unfairness at the administrative hearing” that stemmed from

Neifert’s unrepresented status and requires a remand of this case. Dobrowolsky v.

Califano, 606 F.2d 403, 407 (3d Cir. 1979). Indeed, in our view, Neifert suffered at

least four forms of direct prejudice in this case.

      First, we find that the ALJ failed to “scrupulously and conscientiously probe

into, inquire of, and explore for all the relevant facts” in this case. Reefer v. Barnhart,

326 F.3d 376, 380 (3d Cir. 2003). In particular, the ALJ failed to give adequate

consideration to the opinion of the state agency expert, Dr. Roger Fretz, that there

was insufficient data to determine Neifert’s work-related limitations. This opinion

from the state agency expert was unusual and strongly suggested a need to further

develop the administrative record prior to rendering a decision in this case, yet that

agency expert opinion was given scant weight and consideration. In short, given Dr.

Fretz’s statement regarding the insufficiency of the medical evidence, the ALJ’s duty

to scrupulously and conscientiously probe into all the relevant facts called for further

development of the medical record, perhaps through a consultative examination.



                                            14
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 15 of 17




      Second, we conclude that the ALJ’s treatment of the evidence also did not

sufficiently take into account the profound limitations on Neifert’s ability to present

his own case. The record reveals that Neifert did not understand the role of counsel

at a disability hearing; did not appreciate the elements of proof which he was

required to meet to establish his claim; did not recall his mental state as of his date

last insured; and was unable to read, much less comprehend, the medical evidence

in the record. Given these facts, the ALJ had a particularly exacting duty to ensure

that the medical record was fully developed since it was evident that Neifert was

wholly unable to take on this task on his own.

      Third, it appears that Neifert’s uninformed and haphazard presentation of his

case actually may have confused and misled the ALJ in at least one material respect.

As we have noted, the only evidence presented by Neifert at this hearing was a report

from Dr. William Freese, a physician that the ALJ described as Neifert’s “treating

neurologist.” (Tr. 29). The ALJ gave significant weight to this report in rejecting

Neifert’s claim. Yet, while this characterization of Dr. Freese by the ALJ is perhaps

understandable since Neifert offered this evidence at the hearing, it does not appear

to be entirely accurate. Quite the contrary, far from being a treating source, as

suggested by the ALJ, it appears that this report reflected the results of an

independent medical examination conducted by Dr. Freese at the request of an

                                          15
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 16 of 17




attorney who was representing some party whose interest was adverse to Neifert’s.

This profound, and unanswered, confusion regarding the provenance of Dr. Freese’s

report is particularly significant, given the weight given to that report by the ALJ

based upon what may be an erroneous assumption that the doctor was a treating

source. In order to scrupulously and conscientiously probe into, inquire of, and

explore for all the relevant facts, some greater clarity is needed here. In the absence

of such clarity, Neifert suffered demonstrable prejudice

      Finally, there is a latent, but potentially material, conflict between the ALJ’s

RFC determination, which limited Neifert to simple, routine tasks, and the

Vocational Expert testimony, which identified several jobs that required Reasoning

Level 3 as positions that Neifert could perform. While “there is no bright-line rule

stating whether there is a per se conflict between a job that requires level 3 reasoning

and a finding that a claimant should be limited to simple and routine work,” Zirnsak

v. Colvin, 777 F.3d 607, 618 (3d Cir. 2014), case law holds that the failure to

reconcile such apparent inconsistencies can be prejudicial if there is a showing that

the claimant cannot meet the demands of jobs that require level 3 reasoning skills.

Id. Given Neifert’s mental impairments, there is a substantial question concerning

whether he could perform level 3 reasoning tasks. Moreover, in light of Neifert’s

mental limitations, the plaintiff could not be expected to identify, much less develop,

                                          16
       Case 1:20-cv-00453-MCC Document 14 Filed 11/10/20 Page 17 of 17




this issue. Therefore, it was incumbent upon the ALJ to scrupulously and

conscientiously probe into, inquire of, and explore this potential discrepancy,

something that did not take place in this case.

       Yet, while case law calls for a remand and further proceedings by the ALJ in

this case, nothing in our Memorandum Opinion should be construed as suggesting

what the outcome of that final and full analysis should be. Rather, that final

assessment of the evidence must await a thorough consideration and development of

this evidence on remand by an ALJ. Therefore, nothing in this Memorandum

Opinion should be deemed as expressing a view on what the ultimate outcome of

any reassessment of this evidence should be. Rather, that task should remain the duty

and province of the ALJ on remand.

III.   Conclusion

       For the foregoing reasons, the decision of the Commissioner in this case will

be REVERSED and this case will be REMANDED for further consideration by the

Commissioner. An appropriate order follows.

       Submitted this 10th day of November 2020.

                                              /S/ Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                         17
